Dismissed and Memorandum Opinion filed December 15, 2005








Dismissed and Memorandum Opinion filed December 15,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00961-CV
____________
 
CYNTHIA GOODY,
Appellant
 
V.
 
LENOX COURT,
Appellee
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause No.
845,311
 

 
M E M O R A N D U M   O P I N I O N
Appellant filed a pro se notice of appeal from an order
signed August 30, 2005, in a forcible detainer case.  The clerk=s record was filed on November 9,
2005.  According to the record, appellee,
Lenox Court Apartments, filed a notice of non-suit on September 13, 2005             Accordingly
As a consequence, on November 16, 2006, notification was transmitted to all
parties of the court=s intention to dismiss the appeal as moot unless a response
was filed showing meritorious grounds for continuing the appeal.  See Tex.
R. App. P. 42.3.  No response was
filed.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 15, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.